Fourth Court of Appeals
                                    San Antonio, Texas
                                        February 28, 2019

                                       No. 04-18-00760-CV

                                        John Loan PRICE,
                                            Appellant

                                                 v.

                             MG BUILDING MATERIALS, LTD.,
                                       Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 20417CV05199
                           Honorable Karen Crouch, Judge Presiding


                                          ORDER
        Appellant’s brief was due to be filed by December 31, 2018. Neither the brief nor a
motion for extension of time was filed. On January 7, 2019, this court ordered appellant to file,
by January 22, 2019, a brief and a written response reasonably explaining: (1) his failure to
timely file a brief, and (2) why appellee is not significantly injured by appellant’s failure to
timely file a brief. One day after the deadline, on January 23, 2019, appellant filed a brief but did
not file a written response as required by the January 7 order. Accordingly, we ordered that
appellant’s late-filed brief would not be accepted until appellant filed a written response
reasonably explaining: (1) his failure to timely file a brief, and (2) why appellee is not
significantly injured by appellant’s failure to timely file a brief.

         On February 25, 2019, appellant filed a response and request that this court accept his
late-filed brief. We GRANT appellant’s request and accept the brief filed on January 23, 2019.

       Appellee’s brief is due thirty (30) days from the date of this order.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court